Citation Nr: 1541494	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-31 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1944 to October 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran requested a Board hearing on his VA Form 9, but cancelled this request on a written statement in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  His service treatment records are unavailable except for his separation examination, which shows whisper testing in both ears of 15/15.  The Veteran has indicated, anyhow, that he did not seek any treatment in service for hearing loss.  He has stated, however, that he first noticed his hearing declining in service and that he was trained in the artillery unit and was exposed to gunfire and explosions before becoming a cook.  He contends that his hearing loss has continued to deteriorate over the years and that he has not had any significant noise exposure after service. He noted treatment at the Ft. Myers VA clinic.

The Veteran's personnel records show that his military occupational specialty was Mess Sergeant; it also notes that he earned the MM30 CAL Rifle M1 Badge and that he served with the Field Artillery Unit for four and a half months of basic training.  The Veteran is competent to state that he was exposed to acoustic trauma in service, and without any clear evidence to the contrary, his exposure to acoustic trauma in service is conceded, as consistent with the circumstances of his service.

A VA examination was performed in March 2012.  A diagnosis of hearing loss was shown; however, the examiner determined that an opinion as to whether the hearing loss was related to military service could not be provided without resorting to speculation, because the service treatment records were absent.  The examiner commented that even though the Veteran reported that he noticed hearing loss after the military, he never had his hearing tested.  Thus, the examiner found that it could not be determined if the hearing loss was age-related, noise-related, or related to some other etiology.  

The opinion provided by the March 2012 VA examiner is inadequate because the determinative issue in this case is not whether the Veteran sought treatment in service for hearing loss, which he indicated that he did not, but whether his competent complaints of exposure to acoustic trauma in service and continued complaints of hearing loss after service, with no significant post-noise exposure, support a medical conclusion that the present hearing loss is related to military service.  To simply comment that there is an absence of treatment in service or after service is not a sufficient rationale.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)).

All of the relevant factors of record have not been considered in rendering the opinion on appeal.  For this reason, another opinion is warranted.

In addition the Veteran noted that he received all of his care at the Fort Myers VA clinic.  The record reflects VA treatment records dated from March 2012 to July 2012; however, it is not clear if the Veteran has received treatment at this clinic prior to this date for his hearing loss.  This should be clarified on remand, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain any available treatment records pertaining to hearing loss from the Ft. Myers VA clinic dated from 1946 to present.

2.  Ask the Veteran to identify any additional treatment he has received for his hearing loss.  Make arrangements to obtain any records identified.

3.  Following the completion of the above development, allow the examiner who provided the March 2012 hearing loss examination, if available, access to the Veteran's VBMS file.  If the previous examiner is not available, then reschedule the Veteran for another VA audiological examination to determine the nature and etiology of the Veteran's hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(i) Is it at least as likely as not (i.e., a 50 percent or greater probability) that Veteran's hearing loss had its onset during the Veteran's military service; or, was such disorder caused by any incident or event that occurred during his period of service?  The examiner is advised that the Veteran's exposure to noise during service is conceded due to his service in the artillery unit.   The examiner also should note the Veteran's assertions of not being exposed to any acoustic trauma after service.

(ii) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss manifest to a compensable degree within one year of service discharge?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a medical rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss; nor is reliance on statistical analysis.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an opportunity for them to respond.  The case should then be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



